 USDC IN/ND case 3:20-cv-00805-JD-MGG document 7 filed 10/20/20 page 1 of 4


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 DAVEAUN CARSON,

               Plaintiff,

                      v.                          CAUSE NO. 3:20-CV-805-JD-MGG

 HYATT, et al.,

               Defendants.

                                 OPINION AND ORDER

      Daveaun Carson, a prisoner without a lawyer, filed an amended complaint

alleging he suffered an eye injury during a construction project at the Miami

Correctional Facility. ECF 6. “A document filed pro se is to be liberally construed, and a

pro se complaint, however inartfully pleaded, must be held to less stringent standards

than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A,

the court must review the merits of a prisoner complaint and dismiss it if the action is

frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief.

      During the installation of WiFi at the prison, Carson was struck in the eye with a

piece of concrete that was dislodged when a worker inadvertently drilled through the

wall of his cell on October 23, 2018. ECF 6. He argues the Warden, Correctional Officer

Smith, and the contractor should have told him about the construction work in his area

and/or moved him to a different location during construction. However, “not every
 USDC IN/ND case 3:20-cv-00805-JD-MGG document 7 filed 10/20/20 page 2 of 4


deviation from ideally safe conditions constitutes a violation of the constitution. The

Eighth amendment does not constitutionalize [safety regulations]. Nor does it require

complete compliance with the numerous OSHA regulations.” French v. Owens, 777 F.2d

1250, 1257 (7th Cir. 1985) (quotation marks and citations omitted.). Here, the complaint

makes clear that drilling completely through the wall into his cell was not part of the

planned construction work. The Eighth Amendment requires prison officials “must

provide humane conditions of confinement . . . and must ‘take reasonable measures to

guarantee the safety of the inmates.’” Farmer v. Brennan, 511 U.S. 825, 832 (1994)

(quoting Hudson v. Palmer, 468 U.S. 517, 526–27 (1984)). However, conditions of

confinement must be severe to support an Eighth Amendment claim. “[T]he prison

officials’ act or omission must result in the denial of ‘the minimal civilized measure of

life’s necessities.” Id. at 834. The Eighth Amendment only protects prisoners from

conditions that “exceed contemporary bounds of decency of a mature, civilized

society.” Jackson v. Duckworth, 955 F.2d 21, 22 (7th Cir. 1992). In other words, “[a]n

objectively sufficiently serious risk is one that society considers so grave that to expose

any unwilling individual to it would offend contemporary standards of decency.”

Christopher v. Buss, 384 F.3d 879, 882 (7th Cir. 2004) (quotation marks and citations

omitted). This complaint does not plausibly allege that housing Carson in his cell

during the neighboring construction project was a sufficiently serious risk to state a

claim. Therefore the complaint does not state a claim against Warden Hyatt,

Correctional Officer Smith, or the contractor.




                                             2
 USDC IN/ND case 3:20-cv-00805-JD-MGG document 7 filed 10/20/20 page 3 of 4


       In addition, Carson alleges he has not received proper medical treatment for his

eye injury. However, he has provided few details about what treatment he has received

and what he believes should have been done. Inmates are entitled to receive

constitutionally adequate medical care. Estelle v. Gamble, 429 U.S. 97, 104–05 (1976).

However, prisoners are “not entitled to demand specific care[, nor are they] entitled to

the best care possible.” Forbes v. Edgar, 112 F.3d 262, 267 (7th Cir. 1997). Carson names

Wexford, the company contracted to provide medical care at the prison, as a defendant.

However, there is no general respondeat superior liability under 42 U.S.C. § 1983, and

companies are not liable merely because they employ someone. “Only persons who

cause or participate in the violations are responsible.” George v. Smith, 507 F.3d 605, 609

(7th Cir. 2007). Therefore the complaint does not state a claim against Wexford either.

         This complaint does not state a claim against any of the named defendants. It is

unclear if Carson could state a claim against an individual healthcare provider for

denying him constitutionally adequate medical treatment for his eye. Nevertheless, he

may file an amended complaint if he believes he can do so because “[t]he usual

standard in civil cases is to allow defective pleadings to be corrected, especially in early

stages, at least where amendment would not be futile.” Abu-Shawish v. United States, 898

F.3d 726, 738 (7th Cir. 2018). To file an amended complaint, he needs to write this cause

number on a Pro Se 14 (INND Rev. 2/20) Prisoner Complaint form which is available

from his law library. After he properly completes and signs that form, he needs to send

it to the court.

       For these reasons, the court:


                                             3
 USDC IN/ND case 3:20-cv-00805-JD-MGG document 7 filed 10/20/20 page 4 of 4


      (1) DISMISSES Hyatt, Smith, Contractor for DOC, and Wexford Medical;

      (2) GRANTS Daveaun Carson until November 26, 2020, to file an amended

complaint; and

      (3) CAUTIONS Daveaun Carson if he does not respond by the deadline, this case

will be dismissed pursuant to 28 U.S.C. § 1915A without further notice because the

amended complaint does not state a claim for which relief can be granted.

      SO ORDERED on October 20, 2020


                                               /s/JON E. DEGUILIO
                                               CHIEF JUDGE
                                               UNITED STATES DISTRICT COURT




                                           4
